OPINION — AG — SECT. 1 OF HOUSE JOINT RESOLUTION NO. 1066 PASSED BY THE SECOND SESSION OF THE THIRTY FIFTH OKLAHOMA LEG. DOES NOT AUTHORIZE MORE THAN ONE STEP SALARY ADJUSTMENT TO EMPLOYEES IN THE COVERED JOB CLASSIFICATIONS. HOWEVER, HOUSE JOINT RESOLUTION NO. 1066 DOES NOT PRECLUDE OR DELAY ANY MERIT INCREASES, EXTRA MERITORIOUS SERVICE INCREASES, PROMOTES OR OTHER GRADES CHANGES THAT AN AGENCY MAY DESIRE TO GRANT OR PURSE UNDER APPLICABLE LAW. CITE: 74 Ohio St. 1975 Supp., 817.3 [74-817.3] (DANIEL J. GAMINO)